Citation Nr: 0003040	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for defective vision 
of the left eye due to traumatic retinal detachment and 
traumatic glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In November 1997, the veteran appeared before the undersigned 
Board member and gave testimony in support of his claim.  In 
May 1998, the Board denied the veteran's claim of entitlement 
to a compensable evaluation for defective vision of the left 
eye due to traumatic retinal detachment and traumatic 
glaucoma.  The veteran appealed to The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court").  In an order, dated in April 1999, the Court 
vacated the Board's May 1998 decision, and remanded the claim 
for additional development.  

REMAND


The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected left eye 
disorder within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

The veteran seeks an increased evaluation for his service-
connected left eye disability.  In cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into the active service, whether the 
particular condition was noted at the time of entrance into 
the active service, or it is determined upon the evidence of 
record to have existed at that time.  It is necessary 
therefore, in all cases of this character to deduct from the 
present degree of disability the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule, except that if the 
disability is total (100 percent) no deduction will be made.  
The resulting difference will be recorded on the rating 
sheet.  If the degree of disability at the time of entrance 
into the service is not ascertainable in terms of the 
schedule, no deduction will be made. 38 C.F.R. § 4.22 (1999).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability. 38 C.F.R. § 4.78 (1999).

Diagnostic Code 6070 provides that when a veteran has 
blindness in one eye, having only light perception, and his 
or her other eye has vision of at least 20/40 (6/12), a 30 
percent rating will be assigned. 38 C.F.R. § 4.84a, Code 6070 
(1999).  Vision in one eye of 20/200 and in the other eye of 
20/40 shall be rated as 20 percent disabling. Vision in one 
eye of 10/200 and in the other eye of 20/40 shall be rated as 
30 percent disabling.  Diagnostic Code 6077.  

The Court has indicated that it has questions concerning the 
visual acuity in the veteran's left eye prior to service.  It 
was noted that the Board determined that the veteran's visual 
acuity was 20/400 based on the Medical Board examination 
report dated in December 1981 which reported that this was 
indicated at enlistment.  It was also reported during this 
examination that the veteran had 20 percent disability pre-
existing service.    

The Court has ordered that this discrepancy be addressed 
since depending on the level of pre-service visual acuity, 
the veteran could possibly receive a 10 percent evaluation.  
The Court has ordered that a medical opinion be obtained 
regarding this.     

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his left eye 
disability prior to service entrance and 
thereafter.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

2. The RO should make another attempt to 
secure any additional service medical 
records.  Of particular interest is the 
veteran's service entrance examination 
report.  All records obtained should be 
associated with the claims file.

3. The RO should schedule the veteran for 
an examination by a board certified 
ophthalmologist, if available, to 
evaluate the veteran's service-connected 
left eye disability.  All indicated 
studies should be performed.  The 
examiner should document all findings.  
The examiner must review the claims file 
and a copy of this remand in conjunction 
with the examination.  An opinion must be 
given as to the visual acuity of the 
veteran's preexisting eye condition prior 
to service.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

4.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




